Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “selecting one of the plurality of arriving vehicles to occupy the public parking space instead of the parked vehicle based on the plurality of estimated arrival time events, by matching each of the plurality of estimated arrival time events to an estimated departure time of the parked vehicle, wherein the selected arriving vehicle has a closest estimated arrival time, among the plurality of estimated arrival times, to said estimated departure time of the parked vehicle, wherein the selected arriving vehicle has a closest estimated arrival time, among the plurality of estimated arrival times, to said estimated departure time of the parked vehicle” 
 	The present invention discloses a system and method for selecting and navigating a vehicle to a valid parking space.  The allowable feature of  “selecting one of the plurality of arriving vehicles to occupy the public parking space instead of the parked vehicle based on the plurality of estimated arrival time events, by matching each of the plurality of estimated arrival time events to an estimated departure time of the parked vehicle, wherein the selected arriving vehicle has a closest estimated arrival time, among the plurality of estimated arrival times, to said estimated departure time of the parked vehicle, wherein the selected arriving vehicle has a closest estimated arrival time, among the plurality of estimated arrival times, to said estimated departure time of the parked vehicle”  is not disclosed by any prior art reference.  The closest prior art, Anderson et al (US 8994560 B2) discloses a method, system and computer usable program product for anticipating parking space availability.  The next closest prior art, Bhatt (US 2014/0019174 A1) discloses a system and method for managing parking spaces that includes a paring structure and an arrival time or departure time of the user at the parking structure.  The next closest prior art Emory et al (US 10/415988) discloses a system and method for the integration of hours of service and navigation to dynamically change a driver’s route based on changing real time conditions and remaining hours of service.  The next closest prior art, Chutorash et al (US 20100280956 Al), discloses a system and method for conducting a transaction with a remote system. The next closest prior art, Kwong (US 20130325564 Al) discloses systems and methods for allowing car owners to maximize utility of parking space.  The next closest prior art, Konrardy (US 20180075538 Al) discloses system and methods for determining the effectiveness of one or more autonomous operation features of a vehicle.  The next closest prior art, Krivacic et al (US 20180357899 Al), discloses a computer implemented system and method for providing available parking spaces, each associated with a hold time and are monitored.  The next closest prior art, Grush (US 20140236686 Al) discloses a system and method for charging a user for parking a vehicle in a chargeable parking facility.  However, Anderson et al, Bhatt, Emory et al, Chutorash et al, Kwong, Konrardy, Krivacic et al and Grush  all fail to disclose the feature of  “selecting one of the plurality of arriving vehicles to occupy the public parking space instead of the parked vehicle based on the plurality of estimated arrival time events, by matching each of the plurality of estimated arrival time events to an estimated departure time of the parked vehicle, wherein the selected arriving vehicle has a closest estimated arrival time, among the plurality of estimated arrival times, to said estimated departure time of the parked vehicle, wherein the selected arriving vehicle has a closest estimated arrival time, among the plurality of estimated arrival times, to said estimated departure time of the parked vehicle”.  This distinct feature has been added to independent claims 1, 11 and 13, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
January 18, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628